EXHIBIT 10.5

 

Execution Version

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT is entered into as of the 12th day of September, 2019, by
and between Stephen J. Faber, as Trustee of the Revocable Trust of Stephen J.
Faber dated August 29, 2017 (“Optionor”) and Amplitech Group, Inc. (“Optionee”).

 

A. Optionor is the owner in fee of that certain real property located at 120
Raynor Avenue, Ronkonkoma, New York 11779, which such real property is
designated in the real estate records of the Suffolk County Clerk as Section
086.00, Block 06.00, Lot 004.007 (the “Property”).

 

B. Optionor desires to grant to Optionee an option to purchase the Property upon
the terms and conditions described herein, and Optionee desires to acquire such
option.

 

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein set forth, and
other valuable consideration, receipt of which is hereby acknowledged, the
parties hereby agree as follows:

 

ARTICLE I

 

GRANT OF OPTION

 

Optionor hereby grants to Optionee the exclusive option to purchase the Property
upon all of the terms, covenants and conditions set forth herein (the “Option”).

 

ARTICLE II

 

TERM AND MANNER OF EXERCISE

 

2.1 (a) The Option shall be exercisable by Optionee at any time during the
period commencing on the date of this Agreement and terminating at 11:59 p.m. on
September 12, 2024 (the “Option Period”) only by delivering to Optionee written
notice of exercise to Optionor in the manner set forth in Section 9.9 hereof
prior to the expiration of the Option Period;

 

(b) If Optionee fails to exercise the Option on or before the last date for such
exercise specified above, the option and this Agreement shall be null and void
and of no further force or effect.

 



 1

  



 

ARTICLE III

 

CONSIDERATION FOR OPTION

 

Concurrently with the execution of this Agreement, and in consideration for the
rights granted to Optionee during the Option Period, Optionee shall, on the date
hereof, enter into a five (5) year Lease of the Property on terms acceptable to
the parties (the “Lease”).

 

ARTICLE IV

 

TERMS OF PURCHASE

 

4.1 In the event Optionee exercises the Option, Optionee shall purchase, and
Optionor shall sell, the Property at the purchase price set forth below in
Paragraphs 4.2 or 4.3 of this Article IV (the “Purchase Price”) and on such
other terms as are set forth in the Contract of Sale attached hereto as Exhibit
A (the “Contract of Sale”), which Contract of Sale is incorporated herein by
reference.

 

4.2 Beginning on the date of this Agreement and continuing until September 12,
2021, the Purchase Price shall be One Million Two Hundred Thousand and 00/100
($1,200,000.00) Dollars.

 

4.3 Beginning on September 13, 2021 and continuing until September 12, 2024, the
purchase price for the Property shall be the Fair Market Value for the Property
as of the date that Optionee delivers to Optionor a written notice of Optionee’s
exercise of the Option (the “Optionee’s Exercise Notice”). For purposes of this
Agreement, “Fair Market Value” shall mean the value of the Property determined
in accordance with the following procedures:

 

(a) FMV Notice. The Fair Market Value shall initially be determined by Optionee
in its reasonable discretion, and as communicated to Optionor in Optionee’s
Exercise Notice. Optionor shall advise Optionee in writing if it accepts
Optionee’s determination of the Fair Market Value (such notice, the “FMV
Response Notice”’) within fifteen (15) days of Optionor’s receipt of the
Optionee’s Exercise Notice from Optionee (“Optionor’s Review Period”). In the
event Optionor fails to timely accept in writing such value proposed by
Optionee, then such proposal shall be deemed rejected, and Optionor and Optionee
shall, for a period of thirty (30) days after the end of Optionor’s Review
Period (the “Negotiation Period”), negotiate in good faith to try to reach
agreement upon the Fair Market Value, using their reasonable good faith efforts.

 



 2

  



 

(b) FMV Deadlock. In the event Optionor and Optionee are unable to agree as to
the Fair Market Value of the Property by the end of the Negotiation Period (the
“FMV Deadlock Date”), then each party shall appoint an appraiser within ten (10)
Business Days after the FMV Deadlock Date; the two appraisers thus appointed
shall within ten (10) additional Business Days appoint a third appraiser for the
purpose of determining the Fair Market Value of the Property; and the three
appraisers so selected shall be instructed to complete their respective
appraisals of the Property and deliver the results of the same, in writing, not
later than sixty (60) days after the FMV Deadlock Date. The average of the three
appraisals (subject to the qualifications set forth below) shall be the Fair
Market Value for the Property and, thereby, the Purchase Price; provided,
however, in the event that any (but not more than one) appraisal submitted by an
appraiser varies ten percent (10%) or more from the average of all three
appraisals, then such appraisal shall not be used and the Fair Market Value
shall be determined on the basis of the average of the other two appraisals.
Further, in the event that the highest and lowest appraisal each varies ten
percent (10%) or more from the average of all three appraisals, or if fewer than
all three of the required appraisals shall have been received by Optionor and
Optionee, in writing, within sixty (60) days after the FMV Deadlock Date, then,
in either such case, the Fair Market Value shall be determined in accordance
with the following procedure: (1) if all three of the required appraisals are
timely received but there is a ten percent (10%) or greater variance of both the
highest and lowest thereof with the average of all three as described above,
then the Fair Market Value shall equal the average of (i) the middle appraisal
amount, and (ii) the Fair Market Value as determined by the then highest ranking
officer that is not an affiliate of either Optionor or Optionee of the local
chapter of the Appraisal Institute, located at 508 Foch Boulevard, Mineola, New
York 11501 (“AI”) or any successor organization thereto (in any such case, an
“AI Officer”); or (2) if fewer than all three of the required appraisals shall
have been timely received, then the Fair Market Value shall equal the average of
(i) the average of the amount(s) of each appraisal that was timely received, and
(ii) the amount of the Fair Market Value as determined by the then highest
ranking (and unaffiliated) AI Officer or any successor organization thereof
(except that if only one appraisal is received, there shall be a panel of at
least two unaffiliated AI Officers which shall make the determination required
in this clause (ii)). In all cases, each appraiser selected by a party, and each
appraiser selected by an appraiser, must be an “MAI” qualified and licensed
appraiser or must otherwise be a member in good standing of the local AI, and
must not be affiliated with either party. Each party will pay the cost of its
own appraiser and both parties will share equally the costs of the third
appraiser and of any AI Officer. For the purposes of this Agreement, “Business
Day” shall mean those days of the week which are not a Saturday or Sunday, or
New Year’s Day, President’s Day, Martin Luther King Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day or Christmas Day (on the days the
foregoing holidays are generally observed).

 

(c) Binding Effect. The Purchase Price as determined in accordance with the
foregoing procedure shall be binding on the parties and shall be payable by
Optionee to Optionor at the Closing.

 



 3

  



 

4.4 Purchase Price. The Purchase Price for the Property shall be payable as
follows:

 

(a) Ten (10%) percent of the Purchase Price (the “Earnest Money”) by wire
transfer or bank check payable to the order of ____________ Title Insurance
Company, as Escrow Agent (the "Escrow Agent"), simultaneously with execution and
delivery of the Contract of Sale. The Earnest Money shall be held, invested and
disbursed by Escrow Agent in accordance with the terms of the Contract of Sale.

 

(b) The balance of the Purchase Price shall be paid on the Closing Date by
immediately available Federal funds credited to the account(s) of Optionor, or
as otherwise directed by Optionor in a written notice given to Optionee at least
two (2) business days prior to the Closing.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1 As an inducement to Optionor to enter into this Agreement, Optionee
represents, warrants and covenants that it is a corporation duly organized,
validly existing and in good standing under the laws of its State of Nevada;
that it has the corporate power and authority to enter into this Agreement, and
to consummate the transaction herein contemplated; and that the execution and
delivery hereof and the performance by Optionee of its obligations hereunder
will not violate or constitute an event of default under the terms or provisions
of any agreement, document or instrument to which Optionee is a party or by
which Optionee is bound.

 

5.2 As an inducement to Optionee to enter into this Agreement, Optionor
represents, warrants and covenants as of the date hereof:

 

(a) Optionor has the requisite power and authority to enter into this Option
Agreement and to sell the Property. The execution and delivery hereof and the
performance by Optionor of Optionor’s obligations hereunder will not violate or
constitute an event of default under the terms and provisions of any agreement,
document or instrument to which Optionor is a party or by which Optionor is
bound;

 

(b) To the knowledge of Optionor as of the date hereof, there is no action,
proceeding or investigation, whether in the nature of eminent domain or
otherwise, pending or threatened, with respect to the ownership, maintenance or
operation of the Property, and Optionor has no knowledge of any litigation or
threatened litigation affecting title to the Property or its use or operation;
and

 

(c) Optionor has not granted any options or any rights to acquire fee title in
the Property or any rights to lease the Property, other than as set forth in
this Option Agreement.

 



 4

  



 

5.3 The truth, accuracy, and completeness of each of the representations,
warranties and covenants of Optionee and of Optionor herein set forth, shall
constitute a condition precedent to the obligations of Optionor and Optionee,
respectively, hereunder. All representations, warranties and covenants herein
set forth shall survive the Closing Date (as such term is defined in the
Contract of Sale), and Optionee and Optionor each agrees to indemnify, defend,
and hold harmless the other from any claim, demand, liability, reasonable third
party out-of-pocket loss or cost (including reasonable attorneys’ fees and
costs) which the other may sustain because of any material breach of or
inaccuracy in the respective representations, warranties and covenants of
Optionor and Optionee set forth in this Agreement.

 

ARTICLE VI

 

COMMISSIONS

 

Optionor and Optionee each hereby represents and warrants to the other that it
has not dealt with any broker or finder or any other person who might be
entitled to a fee in connection with the purchase and sale of the Property and
that no fee or commission is due to any broker, finder or other person in
connection with this Agreement or the sale contemplated thereby. Optionor and
Optionee each hereby indemnifies the other and agrees to hold the other harmless
from and against any and all claims, demands, liabilities, losses, judgments,
reasonable third party out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) arising, directly or indirectly, out of
any claim for a fee or commission due to any broker or finder arising out of
facts which contravene the warranties herein stated. These representations,
warranties and agreements shall survive the Closing Date.

 

ARTICLE VII

 

ASSIGNMENT

 

Optionee may not assign this Agreement or any of Optionee’s rights hereunder for
any purpose whatsoever without the written consent of the Optionor (which
consent shall not be unreasonably withheld, delayed or conditioned), other than
in connection with any assignment permitted under the Contract of Sale, and any
non-permitted assignment shall be void and of no force or effect.

 



 5

  



 

ARTICLE VIII

 

RISK OF LOSS

 

In the event that, prior to the Closing Date, the Property, or any part thereof,
is destroyed or materially damaged, Optionee shall have the right, exercisable
by giving notice to Optionor within twenty (20) Business Days after receiving
written notice of such destruction or damage, to terminate this Agreement, and,
upon Optionee’s termination, neither party shall have any further rights or
obligations hereunder.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1 Entire Agreement. This Agreement, including Exhibit A, contains the entire
understanding of the parties hereto with respect to the subject matter hereof,
and no prior or contemporaneous written or oral agreement or understanding
pertaining to any such matter shall be effective for any purpose. No provision
of this Agreement may be amended or added to except by an agreement in writing
signed by the parties hereto.

 

9.2 Time of Essence. Time is of the essence of this Agreement.

 

9.3 Attorneys’ Fees. Should any action be brought arising out of this Agreement,
including without limitation any action for declaratory or injunctive relief,
the prevailing party shall be entitled to reasonable attorneys’ fees and court
costs incurred by such prevailing party in connection with such litigation, and
any judgment or decree rendered in any such actions or proceeding shall include
an award thereof.

 

9.4 Binding Effect. The provisions of this Agreement shall inure to the benefit
of and be binding upon Optionor and Optionee and their respective successors and
permitted assigns.

 

9.5 No Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver.

 

9.6 Further Acts. Each party shall, at the request of the other, execute,
acknowledge (if appropriate) and deliver whatever additional documents, and do
such other acts, as may be reasonably required in order to accomplish the intent
and purposes of this Agreement.

 

9.7 Counterparts. This Agreement may be executed in counterparts, each of which
so executed shall be deemed to be an original, and such counterparts shall
together constitute but one and the same agreement, and may be made by
electronic or facsimile signature.

 

9.8 Amendments. This Agreement may not be changed or modified except by an
instrument in writing executed by the party asserted to be bound thereby.

 



 6

  



 

9.9 Notices. Any notice required to be given hereunder shall be given in writing
by depositing such notice in a post-paid wrapper, in an official depository
under the exclusive care and custody of the United States Postal Service within
New York State, or by Express Mail, Federal Express or messenger service (with
proper receipt therefor), address to the party at the address set forth below
with a copy of any such notice by a similar method of delivery or by email or
fax transmission (with proper receipt therefor and a copy sent by mail) to the
attorney for such party as follows:

 

 

IF TO OPTIONOR:

 

Stephen J. Faber, as Trustee of the Revocable Trust of Stephen J. Faber dated
August 29, 2017

10269 NE Beachcrest Drive

Bainbridge Island, WA 98110

Attn: Stephen J. Faber

Trustee

 

 

 

 

WITH A COPY TO:

 

HALEY WEINBLATT & CALCAGNI, LLP

One Suffolk Square

1601 Veterans Memorial Highway

Islandia, New York 11749

Attn: John R. Calcagni, Esq

Tel. (631) 582-5151

Email: jrcal@hwclaw.com

 

 

 

 

IF TO OPTIONEE:

 

Amplitech Group, Inc.

120 Raynor Avenue

Ronkonkoma, NY 11779

Attn: Fawad Maqbool

President

 

 

 

 

WITH A COPY TO:

 

Amir Kornblum, Esq.

Reiss Sheppe LLP

425 Madison Avenue, 19th Floor

New York, New York 10017

Tel (212) 753-2424

Email: akornblum@reisssheppe.com

 



 7

  



 

Either party may by notice change the address at which notices are to be given
hereunder. Notices shall be deemed given upon receipt or first refusal thereof.

 

9.10 Headings. Any headings in this Agreement are solely for the convenience of
the parties and are not part of this Agreement.

 

9.11 Governing Law. This Agreement and the transaction herein contemplated shall
be construed in accordance with and governed by the laws of the State of New
York.

 

9.12 Memorandum of Option. Optionor agrees to execute, acknowledge and deliver
to the Optionee simultaneously herewith a Memorandum of this Agreement for
recording in the Office of the Clerk of Suffolk County, New York in the form
attached hereto as Exhibit “B”.

 

9.13 Successors and Assigns. This Agreement shall run with the land and bind
Optionor and Optionee, and their successors and assigns and all present and
subsequent encumbrancers and subtenants of any of the Property. This Agreement
shall inure to the benefit of Optionor and Optionee and their successors and
assigns.

 

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

 8

  

 

IN WITNESS WHEREOF, Optionor and Optionee have executed this Agreement on the
day and year first above written.

 



 

OPTIONOR

 

 

 

 

Stephen J. Faber, as Trustee of the Revocable Trust of Stephen J. Faber dated
August 29, 2017

 

    By:/s/ Stephen J. Farber

 

 

Stephen J. Faber, Trustee     

OPTIONEE

 

 

 

 

 

Amplitech Group, Inc.

 

 

 

 

 

 

By:

/s/ Fawad Maqbool

 

 

 

Fawad Maqbool, President

 



 

 9

  

 

Exhibit A

 

Contract of Sale To Be Attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10

  



 

Exhibit B

 

Memorandum of Option Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11



 